DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed March 17, 2022, with respect to claims 6-13 have been fully considered and are persuasive.  The rejection of claims 6-13 has been withdrawn. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that previously cited U.S. 2018/0314027 (hereinafter “Ishikawa”) teaches, in paragraph [0060], that optical fiber 21 is a glass fiber. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., functionality) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Ultimately, Applicant’s arguments are rendered moot, since newly submitted US 2007/0019914 (hereinafter “Ohtsu”) teaches, in paragraph [0143], a mixed composite of fiber and resin.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 
 Ishikawa in view of Ohtsu.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Ishikawa teaches an optical fiber unit (2) for an optical fiber composite ground wire (1) comprising: at least one optical fiber (21); an outer tube (5, 6) into which the at least one optical fiber is inserted; and a composite material (4, 22) filled in the outer tube to protect the at least one optical fiber, wherein the composite material comprises fiber (22) and resin (4), wherein the fiber is at least one of carbon fiber, glass fiber, and alumina (par. [0060]).
Ishikawa does not teach that the composite material is formed into a mixed composite of the fiber and the resin. Ohtsu teaches a mixed composite of fiber and resin (par. [0143]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the composite material of Ishikawa so as to be a mixed composite of the fiber and the resin, as taught by Ohtsu. The motivation would have been to suppress shrinkage (par. [0143]).

Allowable Subject Matter
Claims 2-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art, as best exemplified by Ishikawa, teaches an optical fiber unit (2) for optical fiber composite ground wire (1) comprising: at least one optical fiber (21); an inner tube (23) into which the at least one optical fiber is inserted (Fig. 1); a filler (22) filled in the inner tube to protect the at least one optical fiber; an outer tube (5, 6) into which the inner tube is inserted; and a composite material (4) filled in the outer tube to protect the at least one optical fiber and the inner tube, wherein the composite material comprises resin (4). However, the prior art, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious the combination of a filler filled in the inner tube to protect the at least one optical fiber; an outer tube into which the inner tube is inserted; and a composite material filled in the outer tube to protect the at least one optical fiber and the inner tube, wherein the composite material comprises both fiber and resin.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883